Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 
DETAILED ACTION
Claims 1-13, 32 and 34-39 are pending and have been examined.
The information disclosure statement (IDS) submitted on 12/14/2021 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13, 32 and 34-39 are allowable because the prior art fails to teach or suggest a method of sharing media, the method comprising: receiving, at a primary display device, an encoded video stream; receiving, at the primary display device, metadata identifying a plurality of tracked objects or regions in the encoded video stream; decoding the encoded video stream and displaying the decoded video stream at the primary display device; generating options to request additional viewpoints corresponding to one or more of the plurality of tracked objects or regions, the options receiving, at the primary display device, a request for a viewpoint corresponding to a tracked object or region selected from the plurality of tracked objects or regions in the decoded video stream; and responsive to the request: cropping the tracked object or region of the requested viewpoint from the decoded video stream to produce cropped video of the requested viewpoint; re-encoding the cropped video; and transmitting the re-encoded cropped video to the secondary display device, as recited in the claims.
The closest prior art, Butcher (US 2011/0299832), discloses that a group of secondary user devices may display the content simultaneously with a primary user device, wherein the secondary user devices may implement zoomed views of the content simultaneously displayed on the primary user device. However, Butcher does not disclose cropping then re-encoding the cropped video as claimed.  Butcher either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425